RESOLUCIÓN
Los trabajos de la Primera Sesión Ordinaria de la Con-ferencia Notarial de Puerto Rico, convocada para el jueves 16 de octubre de 1997 en el Hotel Caribe Hilton, en San Juan, Puerto Rico, se regirán por la agenda siguiente:

Sesión de la mañana

8:00 Registro de Participantes, café y refrigerios
9:00 Apertura de la Conferencia Notarial, Mensaje del Hon. José A. Andréu García, Juez Presidente
9:30 Informe sobre el Estado de la Actividad Notarial en Puerto Rico, Leda. Carmen Hilda Carlos, Directora de la Oficina de Inspección de Notarías
10:00 Reflexión sobre el Notariado, Leda. María Luisa Fuster y Ledo. Enrique Godinez Morales
10:20 Presentación de los Miembros del Comité Asesor sobre Jurisdicción Voluntaria, Leda. Carmen Hilda Carlos
10:30 Resumen del Informe y Reglamentación sobre Jurisdicción Voluntaria, Leda. Cándida Rosa Urrutia, Pre-sidenta del Comité Asesor
11:00 Resumen de ponencias sobre el Informe de Ju-risdicción Voluntaria — Miembros de la Conferencia Notarial e invitados
12:00 Almuerzo

Sesión de la tarde

1:30 Continuación del resumen de ponencias y discu-sión del Informe sobre Jurisdicción Voluntaria
3:45 Receso, café y refrigerios
4:00 Resumen, conclusiones y recomendaciones, Leda. Carmen Hilda Carlos
*8854:45 Clausura de los trabajos, Hon. José A. Andréu García, Juez Presidente
Los trabajos y los procedimientos durante la Conferen-cia Notarial se regirán por las reglas siguientes:
1. El Juez Presidente llamará al orden y declarará constituida, para comenzar sus trabajos, la Primera Sesión Ordinaria de al Conferencia Notarial de Puerto Rico.
2. Para facilitar los trabajos durante la Conferencia, deberán evitarse las conversaciones dentro y fuera del sa-lón, así como las entradas y salidas que tienden a distraer la atención.
3. Conforme a la agenda aprobada y siguiendo el hora-rio establecido, cada ponente hará su exposición, dentro del tiempo asignado para ésta.
4. La Secretaria de la Conferencia Notarial, Leda. Carmen Hilda Carlos, como moderadora, presentará la agenda de los trabajos durante la Conferencia Notarial.
5. Podrán participar en la discusión de los temas los miembros de la Conferencia Notarial y los invitados. Los turnos para la discusión de los temas seguirán el orden establecido por el Secretariado de la Conferencia Judicial, según fueron solicitados y concedidos previamente. La du-ración de las ponencias estará limitada al tiempo conce-dido para permitir la participación del mayor número de personas. Al finalizar los turnos concedidos, conforme a las circunstancias y al tiempo disponible, se permitirá la dis-cusión de los temas por los demás participantes.
6. El Juez Presidente podrá declarar fuera de orden cualquier planteamiento que no forme parte de la agenda o no sea pertinente a los temas de la Conferencia.
7. Las ideas expuestas por los ponentes y las sugeren-cias que formulen los miembros de la Conferencias Notarial, por escrito o durante las discusiones plenarias, serán objeto de ulterior estudio y análisis por el Secretariado de la Conferencia Judicial, la Oficina de Inspección de Nota-rías, la Oficina de Administración de los Tribunales y el Tribunal Supremo.
*8868. La Secretaria y el Alguacil del Tribunal Supremo, al igual que el personal del Secretariado de la Conferencia Judicial y otro personal designado, asistirán al Tribunal, a la Secretaria de la Conferencia Notarial y a los miembros participantes de la Conferencia Notarial, durante los pre-parativos y los trabajos del día.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señora Naveira de Ro-dón y Señor Fuster Berlingeri no intervinieron.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo